DETAILED ACTION
Status of Claims
This Office Action is in response to the response to Election/Restriction filed 08/13/2021.
Applicant’s election without traverse of Group II: Claims 14-26 in the reply filed on 08/13/2021 is acknowledged.
Claims 1-13 have been canceled.
Claims 27-33 are newly added. 
Claims 14-33 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Claims 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 recites the steps of obtaining order data, parsing the order data to extract one or more elements, identifying orders from the order data that are parent orders, identifying orders from the order data as child orders, linking child orders to parent orders and storing the linked child orders and parent orders. Thus, the claims recite a fundamental economic practice relating to linking parent and child order data. 
This judicial exception is not integrated into a practical application because the claim only recites the additional elements – using a processor and memory to perform the steps described above. The processor and memory in each step is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of obtaining, parsing, identifying and linking) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 15-20 are dependent upon claim 14 and recite the same abstract ideas and additional elements as addressed in claim 14. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 14. Claims 14-20 are not patent eligible. 
Claims 21-26 & 27-33 recite the same abstract ideas and additional elements as addressed in claims 14-20. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claims 14-20. Therefore, claims 21-33 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al. (US 2017/0039644).

Regarding claim 14, Palmer discloses A server, comprising: 
a processor (Paragraph [0029] teaches a CAT processor, 106; FIG. 1; FIG. 9, item 900; Paragraph [0065]); and 
a memory storing computer readable instructions (Paragraph [0065]; FIG. 9, item 902) that, when executed by the processor, cause the server to: 
obtain order data indicative of one or more orders for a tradeable instrument (Paragraph [0030] teaches receiving input records for the orders); 
parse the order data to extract one or more elements associated with the one or more orders (Paragraph [0030] teaches parsing each file of the input records to extract the event data for the orders); 
identify orders from the order data that are parent orders based on information included in the one or more extracted elements (Paragraphs [0029]-[0034]); 
identify orders from the order data as child orders based on information included in the one or more extracted elements (Paragraphs [0029]-[0034]); 
link child orders to parent orders based on a corresponding child order having a parent order identifier that matches an identifier of a corresponding parent order (Paragraphs [0029]-[0034]); and 
store the linked child orders and parent orders in the memory (Paragraphs [0029]-[0034]).

Regarding claim 15, Palmer teaches The server of claim 14, wherein the instructions, when executed by the processor, further cause the server to: -2-BRANDON et al.Atty Docket No.: SJP-4010-442 Appl. No. 15/994,731 
access the linked child orders and parent orders in the memory (FIG. 5, Paragraphs [0041]-[0047] teaches using the order data to link orders and creating a lifestyle matrix from the order information); 
generate visualization data from the linked child orders and parent orders (FIG. 5, Paragraphs [0041]-[0047] teaches using the order data to link orders and creating a lifestyle matrix from the order information; FIGs 6A-6D depict lifestyle matrixes (reads on visualization data)); and 
transmit the visualization data to one or more client devices (Paragraph [0054] teaches the CAT processor can also output the lifestyle matrix to the regulator agencies via email, web user interface and the like).

Regarding claim 16, Palmer teaches The server of claim 14, wherein the instructions, when executed by the processor, further cause the server to: 
determine that an extracted element includes a parent flag, and based on inclusion of the parent flag the order associated with the extracted element is identified as a parent order (Paragraphs [0029]-[0034]); and 
determine that an extracted element includes a parent order identifier, and based on inclusion of the parent order identifier, the order associated with the extracted element is identified as child order, wherein the child orders are linked to a corresponding parent order based on the parent order identifier (Paragraphs [0029]-[0034]).

Regarding claim 17, Palmer teaches The server of claim 15, wherein one or more child order objects in the visualization data are configured to be filtered from the visualization data based on the parent order identifier (Paragraphs [0032]-[0034] teaches filtering the order information by identifier to determine parent order identifiers; FIGS. 6A-6D).

Regarding claim 18, Palmer teaches The server of claim 17, wherein the child order objects are filtered by identifying child orders associated with a parent order based on the parent order identifier, building a list of child orders using the parent order identifier, and filtering the child order objects using the assembled list (Paragraphs [0032]-[0034] teaches filtering the order information by identifier to determine parent and child order identifiers; FIGS. 6A-6D).

Regarding claim 19, Palmer teaches The server of claim 14, wherein elements associated with child orders contain both a parent order identifier and an order identifier, and elements associated with parent orders contain an order identifier and do not contain a parent order identifier (Paragraphs [0032]-[0033] teaches assigning a CAT order ID to new trade orders and the same CAT Order ID to child orders to link the parent and child orders).

Regarding claim 20, Palmer teaches The server of claim 14, wherein multiple records in the order data have the same order identifier (Paragraphs [0032]-[0033] teaches assigning the same CAT Order ID to child orders to link the parent and child orders).

Regarding claims 21-26, all limitations as recited have been analyzed and rejected with respect to claims 14-19. Claims 21-26 pertain to a method having associated instructions corresponding to the server of claims 14-19. Claims 21-26 do not teach or define any new limitations beyond claims 14-19, therefore they are rejected under the same rationale.

Regarding claims 27-33, all limitations as recited have been analyzed and rejected with respect to claims 14-20. Claims 27-33 pertain to a non-transitory computer readable storage medium having associated instructions corresponding to the server of claims 14-20. Claims 27-33 do not teach or define any new limitations beyond claims 14-20, therefore they are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319. The examiner can normally be reached M-Th 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        June 29, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619